Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Me. Glad : If it please the Court, I offer to stipulate that the merchandise involved herein consists of Colby cheese exported from Australia on or about April 19,1961.
I further offer to stipulate that during the period of exportation there was no foreign value or export value for such or similar merchandise, as defined by the statute, and that the freely offered United States value for such or similar merchandise was 26.4 cents per pound, net, packed.
Mb. Beaveeman : From information obtained from Examiner Max Ringell, at the Port of Los Angeles, the Government so stipulates.
On the agreed facts, I find that United States value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that such value is 25.4 cents per pound, net, packed.
Judgment will be rendered accordingly.